DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
2.	The present application is a national stage application from PCT/CN2020106558 filed 08/03/2020 which claims priority from CN202010565388 filed in China on 06/19/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A certified copy of the foreign priority application has been retrieved and placed in the file wrapper dated 09/16/2020.  
Response to Arguments
3.	Applicant’s arguments, see pages 5-7, filed 10/22/2021, with respect to claims 21, 31 have been fully considered and are persuasive.  The rejection/objection of the last office action has been withdrawn.  Even though the independent claims 21 and 31 do not fully incorporate all the limitations of the intervening claims, the claims were still found allowable. 
Allowable Subject Matter
4.	Claims 21-39 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
6.	CHANG et al., (US2008/0068342A1, hereinafter as, CHANG). CHEN et al., (US2015/0370391A1, hereinafter as CHEN). 
In regards to claim 21, CHANG discloses a touch display device (para 0062, the touch-screen display device 200, figs. 1-3), comprising: a display panel (fgs.1-2, para 0045, a touch-screen display device includes a display panel 10, a touch panel 30); and a sealant (para 0045, and an adhesive member 50 which is disposed between, para 0018) disposed between the touch layer (figs.1-2, a touch panel 30) and encapsulation layer (figs.1-2, display panel 10); wherein the sealant, the touch layer, and the display panel form a sealed cavity (the adhesive 50, touch panel 30 and the display panel 10 form the cavity as shown, figs.2-3), 
CHANG does not expressly state that and an air pressure intensity inside the sealed cavity is less than a preset value. However, this limitation would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, in view of CHANG’s disclosure because CHANG discloses, para 0018, para 0021, the airing portion may maintain an internal air pressure of the space to be substantially equal (almost equal) to that of the exterior which would suggest POSA to make air pressure intensity inside the sealed cavity to be more than or less than or substantially equal to a certain preset value to have display device adapt according to external pressure environment. 
CHANG does not disclose, as a whole, “wherein the display panel comprises a display screen and an encapsulation cover plate disposed on a light-exiting side of the display screen, and the touch layer is disposed between the display screen and the encapsulation cover plate.”  
CHEN discloses wherein the display panel comprises a display screen and an encapsulation cover plate disposed on a light-exiting side of the display screen, and the touch layer is disposed between the display screen and the encapsulation cover plate (fig.2, para 0006, encapsulating cover plate 30, wherein a touch component 40 as a touch layer is disposed between the display screen 50 and encapsulating cover plate 30).

CHANG as modified by CHEN does not disclose a first adhesive layer is disposed between the touch layer and the display screen, the first adhesive layer is connected with the touch 
Accordingly, the independent claim 21 is allowed.  The dependent claims 22-30 are also allowed based on the dependencies from the independent claim 21. 

In regards to claim 31, CHANG and CHEN does not disclose “a second adhesive layer is disposed between the touch layer and the encapsulation cover plate, the second adhesive layer is connected with the touch layer and the encapsulation cover plate, and an orthographic projection on the encapsulation cover plate of the second adhesive layer covers an orthographic projection on the encapsulation cover plate of a surface of the touch layer.”
Accordingly, the independent claim 31 is allowed. The dependent claims 32-39 are also allowed based on their dependencies from the independent claim 31.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627